DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the last three lines state “iii) if the classification in i) is the unrecognized class, then if the neural network is not the last in the series repeat i)-iii) with the next neural network in the series, but if the neural network is the last in the series control the cash handling mechanism to reject the article” is unclear and indefinite.  Portions of the entire passage are disjointed and at odds with each other.  For example, what does the phrase “if the neural network is not the last in the series repeat i)-iii) with the next neural network in the series” mean? 

Independent Claims 12 and 19 recite similar language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omatu et al (US 5,729,623).

Regarding Claim 1, Omatu discloses a cash handling machine, i.e., bill recognition apparatus (100), as illustrated in figure 7 and as mentioned at col. 7, lines 45 and 46, comprising:
a cash handling mechanism, i.e., hopper (101), rollers (110) and path (p1-p9), as illustrated in figure 8, for example, for receiving physical articles including cash, i.e., bills/banknotes, as mentioned at col. 7, lines 48-50;
sensing equipment, i.e., line sensor (11), as illustrated at figures 8 and 11, comprising one or more sensors arranged to sense one or more properties of each of the articles received by the cash handling mechanism (101, 110, p1-p9), as mentioned at col. 8, lines 38-42;
processing equipment comprising one or more processors, i.e., the combination of data processing unit (140) and neural circuit (150), as illustrated in figure 11 and as mentioned at col. 8, line 58- col. 9, line 8, the processing equipment (140, 150) being arranged to receive corresponding sensor data from the sensing equipment (11) indicative of the sensed properties of each of the received articles, i.e., bills/banknotes; and
memory comprising one or more memory devices, i.e., memory (141) or RAM in recognition controller (160), as mentioned at figure 11 and as mentioned at col. 8, line 58-col. 9, line 8, the memory storing code arranged to run on the processing equipment, noting that software programming lines/code is necessarily required in order to enable the recognition controller to operate as disclosed;
wherein the code, i.e., the code residing on neural circuit (150), comprises a plurality of neural networks arranged in a series ordered from first to last, i.e., first through fourth stages, as illustrated in figure 28 and as mentioned at col. 16, line 7-col. 17, line 49, each trained to classify which of a respective set of classes the articles, i.e., bills/banknotes, belong to based on the corresponding sensor data, as illustrated in figure 13 and as mentioned at col. 17, lines 18-20, 34-39 and 46-49, for example, the set of classes of each respective neural network, i.e., 1st stage, 2nd stage, 3rd stage and 4th stage networks, as illustrated in figure 28 and as mentioned at col. 17, lines 17-20, 27-30, 35-39 and 46-49, comprising a different respective subset of one or more respective recognized classes, i.e., image information from classifying a respective one or more types of cash, i.e., $1, $2, $5, $10, $20, $50 and $100 denomination bills in any of A-direction, B-direction, C-direction and D-direction, which is 28 different types, (7 bills multiplied by 4 directions), as mentioned at col. 17, lines 9-17, recognized by the respective neural network, i.e., any one of the 1st through 4th stage neural networks, and further comprising an unrecognized class into which all other articles other than the respective recognized types, noting the mention of the class of “other” in each of the 1st-4th stage networks in figure 28 and as mentioned at col. 17, lines 47-49, i.e., “[i]f the eighth output unit of the fourth stage outputs an output signal, the bill under examination is not a dollar bill” which uses a dollar bill as an example showing the use of the device, are classified; and wherein the code is configured so as, when run on the processing equipment (140, 150), then for each of the articles, i.e., bills/banknotes, received by the cash handling mechanism (101, 110, p1-p9) to perform the following algorithm starting with the first neural network in the series, i.e., the 1st stage, as illustrated in figure 28:
i) use the neural network, i.e., any one of 1st through 4th stages, to classify the article, i.e., the bill/banknote, into one of the respective set of classes, i.e., $1, $2, $5, $10, $20, $50 and $100 denomination bills in any of A-direction, B-direction, C-direction and D-direction, which is 28 different types, (7 bills multiplied by 4 directions), as mentioned at col. 17, lines 9-17, based on the corresponding sensor data, i.e, the data obtained from line sensor (11), as illustrated in figure 11; then
ii) if the classification determined in i) is one of the respective recognized classes, control the cash handling mechanism (101, 110, p1-p9) to accept the article, or do so subject to one or more further tests, as mentioned at col. 16, lines 43-50, i.e., “[a]s a result, the bill is transferred via the transfer paths P3, P4 and P5 to the bill feeder 102 which in turn feeds the bill into the first stacker 104”; but
iii) if the classification in i) is the unrecognized class, i.e., the class of “other” as mentioned in figure 28, col. 17, lines 47-49, then if the neural network is not the last in the series, i.e., the 4th stage, as illustrated in figure 28, repeat i)-iii) with the next neural network in the series, but if the neural network is the last in the series control the cash handling mechanism (101, 110, p1-p9) to reject the article, as mentioned at col. 16, lines 58-61, i.e., “[w]hen  the value of the bill cannot be recognized, the path switching mechanism 113 is moved toward the transfer path P3 so that the bill is transferred via the transfer paths P8 and P9 into the reject stacker 106”.  The last sentence of col. 16 recites “[i]f there remain bills to be recognized, the process returns to the Step S11 and the above-described steps are repeated (Step S17)”.  

Regarding Claim 2, Omatu discloses wherein ii) comprises:
ii) if the classification determined in i) is one of the respective recognized classes, then check whether the article passes the one or more further tests, as mentioned at col. 16, lines 43-50, i.e., “[a]s a result, the bill is transferred via the transfer paths P3, P4 and P5 to the bill feeder 102 which in turn feeds the bill into the first stacker 104” and if so control, i.e., via recognition controller (160), the cash handling mechanism, (101, 110, p1-p9), to accept the article by sending the article to a first destination, i.e, any of stackers (104, 105, 106), but if not control the cash handling mechanism (101, 110, p1-p9) to send to the article to a second destination, i.e., different than the first, as mentioned at col. 16, lines 43-61, which reads as follows.

If the bill is recognized as a designated bill, the path switching mechanism 113 is driven such that it moves away from the transfer path P3 toward the roller 112, and the path switching mechanism 115 is driven such that it moves toward the transfer path P6. As a result, the bill is transferred via the transfer paths P3, P4 and P5 to the bill feeder 102 which in turn feeds the bill into the first stacker 104. On the other hand, if the bill is recognized as not a designated bill, the path switching mechanism 113 is driven such that it moves away from the transfer path P3 toward the roller 112, and the path switching mechanism 115 is driven such that it moves away from the transfer path P6 toward the roller 114, whereby the bill is transferred via the transfer paths P3, P6 and P7 to the bill feeder 103 which in turn feeds the bill into the second stacker 105. When the value of the bill cannot be recognized, the path switching mechanism 113 is moved toward the transfer path P3 so that the bill is transferred via the transfer paths P8 and P9 into the reject stacker 106. 

Emphasis provided.

Regarding Claim 3, Omatu discloses wherein said one or more further tests comprise one or both of:
- an authentication to authenticate whether the article recognized as cash is genuine cash, i.e., as mentioned at col. 7, lines 52-55, which states “[b]ills to be selected are stored int eh first stacker 104, and recognized bills are stored in the second stacker 105” which is considered to represent an authentication/genuineness discrimination of bills, and/or
- a fitness test to determine whether a physical condition of the cash is fit, i.e., as mentioned at col. 8, lines 11-14, which states “[i]n the bottom portion, there are provided a damage level setting switch 129A for setting the damage or fitness level of 

Regarding Claim 7, Omatu discloses wherein the types of cash recognized by at least one of the neural networks comprise different design variants of the same denomination, noting the banknotes with features in A through D directions, which represent different variants of the same denomination.  Note also that it would have been obvious to have provided learning for Omatu’s cascading neural networks for any particular banknote parameter that can be sensed and fed in as an input to said neural networks in the same way Omatu’s 1-100 dollar denominations are filtered according to particular A through D directions.

Regarding Claim 8, Omatu discloses, wherein the cash comprises banknotes/bills (10), as illustrated in figures 7, 8, 10a, 10b, 13, 19 and 30 and as mentioned at col. 1, lines 8-11, for example.

Regarding Claim 9, Omatu discloses, wherein the one or more sensors comprise at least one image sensor, i.e., line sensor (11), as illustrated in figure 8, arranged to capture one or more images of each of the received articles, as mentioned at col. 8, lines 38-42, the corresponding sensor data comprising image data representing the one or more captured images, as mentioned at col. 9, lines 17-21, for example, which states “[a] bill 10 to be recognized is detected by the image 

Regarding Claim 12, see rejection of Claim 1, above.
Regarding Claim 13, see rejection of Claims 2 and 3, above.
Regarding Claim 16, see rejection of Claim 7, above.
Regarding Claim 18, see rejection of Claim 1, above.
Regarding Claim 19, see rejection of Claim 1, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omatu et al (US 5,729,623) in view of Fujimoto et al (US 2010/0026990 A1) and further in view of Vankirk et al (US 2017/0103620 A1).

Regarding Claims 4-6, 11, 14, 15 and 20  Omatu teaches the system as described above.

Regarding Claim 4, Omatu teaches recognition of currency types of various countries, as mentioned at col. 18, lines 12-22 and as mentioned at col. 24, lines 5-12, as shown as follows.

In the above embodiments, it is assumed that the pattern recognition is performed on U.S. dollar bills. However, the present invention may also be applied to the pattern recognition of bills of other countries and to other types of pattern recognition such as recognition of characters of vouchers, payment slips, securities, stocks, bonds, checks, etc., which are read via an OCR (Optical Character Reader). In the above examples, furthermore, a line sensor is used to obtain optical pattern images. Alternatively, an area sensor may also be used.

In the above, pattern recognition of U.S. dollar bills has been described. However, the present invention may also be applied to pattern recognition for discrimination of the bills of other countries and discrimination of characters of vouchers, payment slips, securities, stocks, bonds, checks, etc. In the above example, a line sensor is used to obtain optical pattern images. Alternatively, an area sensor may also be used.

Emphasis provided.
Note also that Omatu states at col. 18, lines 45-49, that “[i]n one mode of the present invention, the neural networks are connected in cascade so that high efficiency discrimination among a great number of categories (seven values of dollar bills, upside up, upside down, transfer directions) can be achieved”.  

wherein the one or more types of cash recognized by each of the respective neural networks consist of one or more denominations of a respective currency, the respective currencies of at least some of the neural networks being different than one another.

Regarding Claim 4, Omatu does not expressly teach, but Fujimoto teaches wherein the one or more types of cash recognized by the image sensors, i.e,, first and second light emitting sections (23, 27), as illustrated in figures 2 and 6 consist of one or more denominations of a respective currency, the respective currencies being different from one another, as mentioned at paragraphs 123 and 124, that the bills of various countries can be discriminated/identified in a single device.  See paragraphs 123 and 124, as follows.

[0123] In the bill identifying device structured above, the first and second light-emitting sections 23 and 27 are capable of irradiating a sheet printing area with light beams having different wavelengths, thus making it possible to judge authentication of different types of bills. In other words, depending upon the type of ink, print ink employed in a sheet printing area has property of absorbing or reflecting specific wavelength light beams (permissible one or more light beams), thus making it possible to select wavelength light optimal for print ink employed for bills to be judged for authentication. Therefore, a dedicated identifying device does not need to be provided for each type of bill, and bills circulating in a plurality of countries can be identified for authentication in all by one identifying device. Further, even if bills of different types are employed, precise identification can be implemented.
[0124] In general, as to bills employed in various countries or print inks employed for bills newly issued, it is deemed that a peak of transmission light or reflection light emerges somewhere within the range from the ultraviolet-ray bandwidth to the infrared-ray bandwidth. Thus, if the wavelength of the light irradiated from the first and second light-emitting sections 23 and 27 can be varied in the abovementioned bandwidth, it becomes possible to maintain compatibility with bills of most countries.
Emphasis provided.

Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the one or more types of cash recognized by the image sensors consist of one or more denominations of a respective currency, the respective currencies being different from one another, as taught by Fujimoto, in Omatu’s cash handling machine, for the purpose of handling multiple currencies/types from multiple countries as used in commerce in Omatu’s cash handling machine. 

Regarding Claim 4, Omatu does not expressly teach, but Vankirk teaches rechecking unidentifiable banknotes for the purpose of identifying and categorizing them.  See paragraph 35 of Vankirk, which states as follows.

[0035] In one operational scheme, when the machine 300 determines that certain documents may be unidentifiable or unacceptable a user may be given the option to instruct the machine 300 to reprocess the documents to again try to identify the documents and categorize them as acceptable. In such a scheme, the machine 300 may be programmed to run the rejected document(s) back through the central transport in the manner previously done with the deposited stack. Preferably, only the unidentifiable or unacceptable are rechecked. Alternatively, however, all of the documents, including the documents that have been identified and categorized as acceptable, may be rechecked. The procedure for recheck may be preprogrammed into the machine 300 or may be dependent upon selection from the customer.

Emphasis provided.  

St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the one or more types of cash recognized by each of the respective neural networks consist of one or more denominations of a respective currency, the respective currencies of at least some of the neural networks being different than one another, rechecking unidentifiable banknotes, as taught by Vankirk, for the purpose of identifying and categorizing banknotes from different currencies from different countries, in Omatu’s cash handling machine, for the purpose of checking currencies commonly used in commerce.
Since it would have been obvious to have used Omatu’s image sensors to sense US currency as well as currency from other countries, as taught by Fujimoto, and since Vankirk teaches rechecking an unidentified banknote, such as a banknote other than a US denomination banknote, it would have been obvious to have added another of Omatu’s stage or set of 1st through 4th stages which filter further currencies from different countries in addition to and different from US currency since Omatu already teaches providing multiple image sensor inputs and filtering for A through D directions. 
Therefore, the inputs from said banknote images fed from the image sensors that image banknotes of a different currency would merely require a duplication and addition of a second or more set of cascading neural networks as required to recheck banknotes 

Regarding Claim 5, Omatu teaches wherein within each of the neural networks, i.e., 1st through 4th stage, the one or more types of cash recognized by that neural network consist of one or more denominations of only a single respective currency, i.e., 1, 2, 5, 10, 20, 50 and 100 dollar denomination US currency, as illustrated in figure 28, and as mentioned at col. 11, lines 38-40, i.e., “[l]earning data associated with seven U.S. bill-patterns from $1 to $100 are sequentially presented to the neural network”.

Regarding Claim 6, Omatu teaches wherein the types of cash recognized by each of the neural networks consists of a plurality of denominations of the respective currency, as illustrated in figure 28, and as mentioned at col. 11, lines 38-40.

Regarding Claim 11, Omatu does not expressly teach wherein the cash handling machine is deployed in a target location, and the ordering of the stages in said series is in order of likelihood of the respective types of cash being received by the cash-handling machine at the target location.

wherein the cash handling machine is deployed in a target location, and the ordering of the stages in said series is in order of likelihood of the respective types of cash being received by the cash-handling machine at the target location, since Omatu already teaches a bill recognition apparatus, as mentioned at abstract, for example, that is usable any typical point of sale typically used in commerce, and because Omatu already teaches that “an operation to alter values of a part of genes included in a chromosome with a certain probability” is used as mentioned at col. 20, lines 34-36, thus altering the weighting factors and thus affecting the learning of the neural network, as mentioned at col. 20, lines 45 and 46 and at col. 21, lines 33-45, it would have been obvious to have provided ordered stages based upon the probability or likelihood of the cash handling machine encountering a particular banknote, for the purpose of reducing the determination time required to classify banknotes, since less stages are required before the determination is made for the majority of banknotes seen by the machine.  Thus, more typical banknotes seen by the apparatus would be classified faster because they are classified by earlier stages rather than having to traverse through all four or more stages.

Regarding Claim 14, see rejection of Claim 4, above.
Regarding Claim 15, see rejection of Claims 5 and 6, above.
Regarding Claim 20, see rejection of Claim 11, above.

s 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omatu et al (US 5,729,623) in view of Sharma et al (US 2017/0032285 A1).

Regarding Claims 10 and 17, Omatu teaches the system as described above.


Regarding Claim 10, Omatu does not expressly teach, but Sharma teaches, wherein at least one of the neural networks comprises a convolutional neural network trained to perform said classifying based on the image data.

Regarding Claim 10, Omatu does not expressly teach, but Sharma teaches, wherein at least one of the neural networks comprises a convolutional neural network trained to perform said classifying based on the image data, as mentioned at paragraph 7, which states that “[t]he exemplary authentication system may use an n-stage convolutional neural network based classifier, with convolution layers, and sub-sampling layers that capture low, mid and high-level microscopic variations and features”.  Note also that paragraph 9 mentions that currency is an object whose image may be identified with the convolutional neural network.  See also paragraphs 42, 43, 47 and 51-54.

Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein at least one of the neural networks comprises a convolutional neural network trained to perform said classifying based on the image data, as taught by Sharma, in the neural networks in Omatu’s cash handling device, for the purpose of increasing the accuracy of the system by accommodating the range of low, mid and high-level microscopic image variations and features of imaged banknotes.

Regarding Claim 17, see the rejection of Claim 10, above.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Regarding Claim 4, note that Mennie is cited as teaching wherein the one or more types of cash recognized by the image sensors (S1, S2, 766, 762, 768), as illustrated in figures 46 and 47 consist of one or more denominations of a respective currency, as mentioned at col. 39, lines 23-30, reproduced as follows.

(212) Now that examples of currency scanners having one scanhead per side have been described in connection with scanning U.S. currency, currency discrimination systems of the present invention employing multiple scanheads per side will be described.
To accommodate non-U.S. currency of a variety of sizes, sensors are added to determine the size of a bill to be scanned. These sensors are placed upstream of the scanheads to be described below. One embodiment of size determining sensors is illustrated in FIG. 46. Two leading/trailing edge sensors 762 detect the leading and trailing edges of a bill 764 as it passing along the transport path. These sensors in conjunction with an encoder (e.g., encoder 32 of FIG. 1 and encoder 632 of FIG. 39) may be used to determine the dimension of the bill along a direction parallel to the scan direction which in FIG. 46 is the narrow dimension (or width) of the bill 764. Additionally, two side edge sensors 766 are used to detect the dimension of a bill 764 transverse to the scan direction which in FIG. 46 is the wide dimension (or length) of the bill 764. While the sensors 762 and 766 of FIG. 46 are optical sensors, any means of determining the size of a bill may be employed.
(214) Once the size of a bill is determined, the potential identity of the bill is limited to those bills having the same size. Accordingly, the area to be scanned can be tailored to the area or areas best suited for identifying the denomination and country of origin of a bill having the measured dimensions.
(215) While the printed indicia on U.S. currency is enclosed within a thin borderline, the sensing of which may serve as a trigger to begin scanning using a wider slit, most currencies of other currency systems such as those from other countries do not have such a borderline. Thus the system described above may be modified to begin scanning relative to the edge of a bill for currencies lacking such a borderline. Referring to FIG. 47, two leading edge detectors 768 are shown. The detection of the leading edge 769 of a bill 770 by leading edge sensors 768 triggers scanning in an area a given distance away from the leading edge of the bill 770, e.g., D.sub.3 or D.sub.4, which may vary depending upon the preliminary indication of the identity of a bill based on the dimensions of a bill. Alternatively, the leading edge 769 of a bill may be detected by one or more of the scanheads (to be described below) in a similar manner as that described with respect to FIGS. 6a and 6b. Alternatively, the beginning of scanning may be triggered by positional information provided by an encoder (e.g., encoder 32 of FIG. 1 or encoder 632 of FIG. 39), for example, in conjunction with the signals provided by sensors 762 of FIG. 46, thus eliminating the need for leading edge sensors 768.
(216) However, when initiation of scanning is triggered by the detection of the leading edge of a bill, the chance that a scanned pattern will be offset relative to a corresponding master pattern increases. Methods for compensating for such off-sets are described in U.S. patent application Ser. No. 08/287,882 filed Aug. 9, 1994 incorporated herein by reference in its entirety.
(217) While it has been determined that the scanning of the central area on the green side of a U.S. bill (see segment S of FIG. 4) provides sufficiently distinct patterns to enable discrimination among the plurality of U.S. denominations, the central area may not be suitable for bills originating in other countries. For example, for bills originating from Country 1, it may be determined that segment S.sub.1 (FIG. 47) provides a more preferable area to be scanned, while segment S.sub.2 (FIG. 47) is more preferable for bills originating from Country 2. Alternatively, in order to sufficiently discriminate among a given set of bills, it may be necessary to scan bills which are potentially from such set along more than one segment, e.g., scanning a single bill along both S.sub.1 and S.sub.2.
(218) To accommodate scanning in areas other than the central portion of a bill, multiple scanheads may be positioned next to each other. One embodiment of such a multiple scanhead system is depicted in FIG. 48. Multiple scanheads 772a-c and 772d-f are positioned next to each other along a direction lateral to the direction of bill movement. Such a system permits a bill 774 to be scanned along different segments. Multiple scanheads 772a-f are arranged on each side of the transport path, thus permitting both sides of a bill 774 to be scanned.
(219) Two-sided scanning may be used to permit bills to be fed into a currency discrimination system according to the present invention with either side facing up. An example of a two-sided scanhead arrangement is disclosed in U.S. Pat. No. 5,467,406 and incorporated herein by reference. Master patterns generated by scanning genuine bills may be stored for segments on one or both sides. In the case where master patterns are stored from the scanning of only one side of a genuine bill, the patterns retrieved by scanning both sides of a bill under test may be compared to a master set of single-sided master patterns. In such a case, a pattern retrieved from one side of a bill under test should match one of the stored master patterns, while a pattern retrieved from the other side of the bill under test should not match one of the master patterns. Alternatively, master patterns may be stored for both sides of genuine bills. In such a two-sided system, a pattern retrieved by scanning one side of a bill under test should match with one of the master patterns of one side (Match 1) and a pattern retrieved from scanning the opposite side of a bill under test should match the master pattern associated with the opposite side of a genuine bill identified by Match 1.
Emphasis provided.

Baudat ‘600 is cited as an example of a banknote validator having a neural network as illustrated in figure 5, for example.

Baudat ‘677 is cited as an example of a banknote validator having a neural network as illustrated in figure 3, for example.



Nakajima ‘158 is cited as an example of a banknote validator having a neural network as illustrated in figure 25, for example.

Steel ‘448 is cited as an example of a banknote validator having a neural network as illustrated in figures 3 and 4, for example.

Chen ‘807 is cited as an example of a banknote validator having a neural network as illustrated in figure 3, for example.

Matsuki ‘946 is cited as an example of a banknote validator having a neural network as illustrated in figure 7, for example.

Rui ‘884 is cited as an example of a banknote validator having a neural network as illustrated in figures 1-6, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 23, 2022